Exhibit 10.47




RETENTION BONUS AGREEMENT
This Retention Bonus Agreement (“Agreement”) is made and entered into as of
February 12, 2018, by and between Nationstar Mortgage Holdings Inc., a Delaware
corporation (the “Company”), with its principal place of business located at
8950 Cypress Waters Blvd., Coppell, TX 75019 and Amar Patel, an individual
(hereinafter called “Executive”), whose principal residence is located at 9222
Moss Haven Drive, Dallas, Texas 75231.
W I T N E S E T H:
WHEREAS, Executive is currently employed as the Company’s Executive Vice
President and Chief Financial Officer;
WHEREAS, the Company is currently contemplating the possibility of a transaction
that will result in a Change In Control (as defined herein) in relation to the
Company;
WHEREAS, the Company wishes to induce Executive to (i) remain in his present
employment through the date upon which a Change In Control is consummated, and
(ii) provide services following the Change In Control for a transition period in
order to assist the purchaser; and
WHEREAS, to achieve such objectives, the Company believes it to be in its best
interest to offer Executive a retention bonus incentive on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
parties hereto agree as follows:
Section 1. Definitions.
a.    “Cause” means (i) any act by Executive constituting (x) a felony charge
under the laws of the United States or any state thereof or (y) misdemeanor
charge involving moral turpitude, (ii) any act of misappropriation or fraud
committed by Executive in connection with the Company’s or its subsidiaries’
business, (iii) any material breach by Executive of any material agreement to
which Company and Executive are parties, after written notice thereof from the
Company’s Board of Directors is given in writing and such breach is not cured to
the satisfaction of the Company’s Board of Directors within a reasonable period
of time (not greater than 30 days) under the circumstances, (iv) any breach of
any reasonable and lawful rule or directive of the Company or its Board of
Directors, (v) the gross or willful neglect of duties or gross or willful
malfeasance or misconduct by Executive, or (vi) the habitual use of drugs or
habitual, excessive use of alcohol to the extent that any of such uses in the
good faith determination of the Company’s Board of Directors materially
interferes with the performance of Executive’s duties.
b.    “Change In Control” means the occurrence of any of the following events in
relation to the Company: (i) a sale of substantially all assets, (ii) a change
in the ownership or capital stock of the Company where the person(s) owning
voting control immediately prior to such change owns




    

--------------------------------------------------------------------------------

    


less than 50% of the equity interests of the Company or, if applicable, the
surviving entity resulting from such change or the ultimate parent thereof; or
(iii) a liquidation of the Company. For purposes of clarity and notwithstanding
anything in this Agreement that might otherwise be considered to be to the
contrary, the Company hereby confirms and agrees that the consummation of the
transactions contemplated by that certain proposed Merger Agreement between the
Company, WMIH Corp., a Delaware corporation, and WAND Merger Corporation, a
Delaware corporation, will constitute a “Change In Control” for purposes of this
Agreement.
c.    "Developing Business" means any new business concepts and services the
Company has developed or is in the process of developing during Executive’s
employment with the Company.
d.    “Good Reason” means the occurrence, without the express written consent of
Executive, of any of the following circumstances, unless, with respect to
clauses (A), (B), (C) and (D) hereof, such circumstances are corrected by the
Company in all material respects within thirty (30) days following written
notification by Executive to the Company (which written notice must be delivered
within thirty (30) days after the occurrence of such circumstances) that
Executive intends to terminate Executive’s employment for one of the reasons set
forth below: (A) a material reduction in the Executive’s base salary; (B) any
relocation of Executive’s principal office by more than twenty-five (25) miles
from 8950 Cypress Waters Blvd., Coppell, TX 75019, (C) a material diminution in
the authorities, duties or responsibilities of Executive, or (D) Company’s
breach of any term of this Agreement or of that certain Severance Agreement
executed between Company and Executive.
e.     “Release” means a release of employment claims in the form attached
hereto as Exhibit A.    
Section 2.    Total Potential Cash Retention Bonus. Executive shall have the
potential to obtain a total cash retention bonus as determined pursuant to
Exhibit B to this Agreement (the “Potential Cash Bonus”).
Section 3.    Retention Bonus. If a Change In Control transaction occurs on or
before December 31, 2019 and you remain continuously employed by the Company on
the relevant payment date, you will be entitled to retention bonus benefits, as
follows:
a.    50% of the Potential Cash Bonus will be paid to Executive on a Change In
Control.
b.    50% of the Potential Cash Bonus will be paid to Executive on the six (6)
month anniversary of a Change In Control.
All payments shall be subject to applicable federal, state, local and other tax
withholding.
Section 4.    Termination Without “Cause” or With “Good Reason”. Notwithstanding
the provisions of Section 3, if Executive’s employment is terminated: (i) by the
Company without Cause or (ii) by Executive with Good Reason at any time
following the date that the Company enters into a binding written agreement for
a transaction that would result in a Change In Control (the “Signing”),
Executive shall continue to be eligible to receive all cash retention bonus
benefits


-2-
    
    

--------------------------------------------------------------------------------

    


payable hereunder as if such Executive were employed on the relevant payment
date hereunder. Notwithstanding the foregoing, in order to receive the retention
payments and benefits under this Section 4, Executive must validly execute and
not revoke a signed Release to the Company on or within twenty-one (21) days
after Executive’s termination of employment and any payments otherwise due prior
to the delivery of the Release shall be paid in a lump sum following delivery of
the signed Release.
Section 5.    Term; Termination. This Agreement shall become effective on the
Signing, which Signing must occur on or before March 1, 2018. Notwithstanding
the foregoing, this Agreement shall terminate without any payment due hereunder
to Executive if such Change In Control is not consummated on or before December
31, 2019.
Section 6.    Confidentiality. Executive acknowledges that the continued success
of the Company depends upon the use and protection of a large body of
confidential, proprietary, and/or trade secret information that (i) is related
to the Company’s or its subsidiaries’ current or potential business and (ii) is
not generally known or publicly available. All of such confidential, proprietary
and trade secret information now existing or developed during Executive’s
employment with the Company will be referred to as “Confidential Information.”
Confidential Information includes, without specific limitation, the
confidential, proprietary and trade secret information, that is obtained by
Executive during the course of his or her employment, and that relates to the
business and affairs of the Company and its subsidiaries, or of customers of the
Company, or to any of their development, transition and transformation plans,
methodologies and methods of doing business, strategic, marketing and expansion
plans, including plans regarding planned and potential sales, financial and
business plans, confidential employee lists and contact information,
compensation and incentive structures and strategies, or to their confidential
sales information, including volumes, pricing, and margins, new and existing
programs and services, prices and terms, customer service, integration
processes, requirements and costs of providing service, products or support.
Executive agrees that he or she shall not disclose, at any time (including after
his employment ends), to any unauthorized person or use for his own account any
of such Confidential Information without the prior written consent of the
Company’s Board of Directors, unless and to the extent that any Confidential
Information is required (or permitted as provided below) to be disclosed
pursuant to any applicable law or court order. Confidential Information will not
be deemed to include information (i) that is or becomes available to the public
other than as a result of a breach of this Agreement by Executive or any other
person, (ii) that becomes available to Executive following termination of
employment from a third party that has no confidentiality obligation to the
Company related to such information, or (iii) that is independently developed by
Executive following termination of employment from other sources of available
information or Executive’s general knowledge, without reference to or use of the
Confidential Information. Pursuant to the Defend Trade Secrets Act of 2016, the
parties hereto acknowledge and agree that Executive shall not have criminal or
civil liability under any Federal or State trade secret law for the disclosure
of a trade secret that (i) is made (x) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney and
(y) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made


-3-
    
    

--------------------------------------------------------------------------------

    


in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, if Executive files a lawsuit for
retaliation by the Company or any of its subsidiaries for reporting a suspected
violation of law, Executive may disclose the trade secret to his attorney and
may use the trade secret information in the court proceeding, if Executive (A)
files any document containing the trade secret under seal and (B) does not
disclose the trade secret, except pursuant to court order. Executive has the
right under federal law to certain protections for cooperating with or reporting
legal violations to the Securities Exchange Commission (“SEC”) and/or its Office
of the Whistleblower, as well as certain other governmental entities and
self-regulatory organizations. As such, nothing in this Agreement or otherwise
is intended to prohibit Executive from disclosing this Agreement to, or from
cooperating with or reporting violations to, the SEC or any other such
governmental entity or self-regulatory organization, and Executive may do so
without notifying the Company. Neither the Company nor any of its subsidiaries
may retaliate against Executive for any of these activities, and nothing in this
Agreement or otherwise requires Executive to waive any monetary award or other
payment that Executive might become entitled to from the SEC or any other
governmental entity. Moreover, nothing in this Agreement or otherwise prohibits
Executive from notifying the Company that Executive is going to make a report or
disclosure to law enforcement.
Section 7.    Contingent Nature Of Cash Bonus Obligations. The Company shall
have no payment obligations under this Agreement, and shall not be required to
reserve any funds in relation to this Agreement, unless and until there is a
Change In Control that gives rise to such payment obligations.
Section 8.    Limitation on Payments. In the event that the benefits provided
for in this Agreement and otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code (the “Code”), and (ii) but for this Section 6, would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive’s benefits under
Section 3 or otherwise payable to Executive will be either: (i) delivered in
full, or (ii) delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by Executive on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under Section 4999 of the Code. If a reduction in benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (i) reduction of
cash payments; (ii) cancellation of awards granted “contingent on a change in
ownership or control” (within the meaning of Section 280G of the Code), (iii)
reduction of employee benefits.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8 will be made in writing by the Company’s
independent public accountants immediately prior to a Change of Control or such
other person or entity to which the parties mutually agree (the “Firm”). For
purposes of making the calculations required by this Section 6, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the


-4-
    
    

--------------------------------------------------------------------------------

    


Code. The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Company will bear all costs the Firm may incur in
connection with any calculations contemplated by this Section 8.
Section 9.    Effect On Existing Benefits. The bonuses contemplated hereunder
shall be in addition to any other bonuses and benefits that Executive otherwise
may be entitled to receive from the Company from time to time.
Section 10.    Legal Expenses. In the event of a dispute arising under or in
connection with this Agreement in which Executive prevails, Executive shall be
reimbursed by the Company for all reasonable legal fees and expenses incurred by
Executive in connection with such dispute.
Section 11.    Assignment; Successor in Interest. Unless agreed in writing by
Executive, the rights and obligations of the Company under this Agreement may
not be assigned, other than to a purchaser in a Change In Control or an
affiliate of such purchaser. All rights and obligations shall inure to the
benefit of and shall be binding upon the permitted successors and assigns of the
Company. The rights and obligations of Executive hereunder are personal in
nature and may not be assigned or delegated. This Agreement shall inure to the
benefit of and be enforceable by Executive or his legal representatives. If
Executive shall die prior to receipt of all amounts due under this Agreement,
such amounts shall be payable to Executive’s estate.
Section 12.    Miscellaneous.
a.    The failure of any party to this Agreement at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right to enforce the same. No waiver by any party to this Agreement of any
provision (or of a breach of any provision) of this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed or construed
either as a further or continuing waiver of any such provision or breach or as a
waiver of any other provision (or of a breach of any other provision) of this
Agreement.
b.    Wherever possible each provision of this Agreement shall be interpreted in
such manner as to be effective and valid. However, if any one or more of the
provisions of this Agreement shall be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality or enforceability of any such
provisions in every other respect and of the remaining provisions of this
Agreement shall not be impaired.
c.    This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Texas (without giving effect to any applicable conflict of
law provisions).
d.    The payments due under this Agreement are intended to be exempt from the
requirements of Section 409A of the Internal Revenue Code and the Agreement
shall be administered and construed in a manner consistent with that intent. In
no event shall the timing of Executive’s


-5-
    
    

--------------------------------------------------------------------------------

    


execution of a release, directly or indirectly, result in Executive designating
the calendar year of a Potential Cash Bonus payment, and if a payment that is
subject to execution of the release could be made in more than one taxable year,
payment shall be made in the later taxable year.
e.    This Agreement may be executed in counterparts. Signatures delivered by
fax or e-mail shall be as effective, as if they were originals.


[Signature page follows]




-6-
    
    

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date and year first written above.


Executive
/s/ Amar Patel            
Amar Patel
Nationstar Mortgage Holdings Inc.


/s/ Tran Taylor            
By: Tran Taylor
Its: Chief Human Resources Officer






    

--------------------------------------------------------------------------------






Exhibit A to Retention Bonus Agreement


WAIVER AND RELEASE AGREEMENT
This Waiver and Release Agreement ("Agreement") is made and entered into by and
between NATIONSTAR MORTGAGE LLC (including its subsidiaries and affiliates,
collectively "NSM" or “Company”) and Amar Patel ("Employee") (each, a “Party”
and collectively, the “Parties”).
RECITALS
WHEREAS, in conjunction with a retention bonus agreement being offered by the
Company to Employee, Employee will be required to sign a waiver and release of
all claims;
WHEREAS, by entering into this Agreement, the Parties intend to resolve any and
all of Employee’s disputes, claims, complaints, grievances, charges, actions,
petitions, liabilities, and demands that Employee may have against NSM,
including without limitation, attorneys’ fees, disbursements, monetary fines,
damages, equitable relief, and/or any other benefits or other remuneration from
NSM.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties agree as
follows:
AGREEMENT
1.    Payments/Benefits To Employee. In consideration of Employee’s execution
and compliance with this Agreement, NSM agrees to provide Employee with the
payments and benefits as set forth in that certain Retention Bonus Agreement
between NSM and Employee dated February 11, 2018. Employee understands and
acknowledges that the consideration given pursuant to this Agreement in exchange
for the execution of and compliance with this Agreement is given in addition to
anything of value to which Employee is, as a matter of law, entitled.
2.    Release of Claims. In exchange for the payment/benefits to Employee of the
consideration detailed in this Agreement, Employee, for and on behalf of
Employee and Employee’s heirs, administrators, executors, and assigns, does
hereby fully, forever, irrevocably and unconditionally release and discharge
NSM, including its past and present officers, directors, partners, members,
parents, subsidiaries, divisions, affiliates, agents, employees, shareholders,
representatives, attorneys, successors, assigns, and all persons acting by,
through, under, or in concert with them (hereinafter collectively referred to as
"Releasees"), for anything that has occurred up to the date of execution of this
Agreement, including but not limited to, any and all claims resulting from
Employee’s employment with NSM and any and all claims relating to the
administration or terms




Page 1 of 5
Waiver and Release Agreement


Employee Initials _______

--------------------------------------------------------------------------------

    


of any employment or benefit plan or contract. This includes all claims,
demands, rights, liabilities, and causes of action of every nature and
description whatsoever, whether known or unknown, whether in tort, contract,
statute, rule, ordinance, order, regulation, or otherwise, including, without
limitation, any claims arising under or based upon Title VII of the Civil Rights
Act, as amended; the Civil Rights Act of 1991, as amended; Section 1981 of
U.S.C. Title 42; the Age Discrimination in Employment Act; the Americans with
Disabilities Act, as amended; the Family and Medical Leave Act, as amended; the
Fair Credit Reporting Act; the Fair Labor Standards Act, as amended; the Equal
Pay Act, as amended; the Employee Retirement Income Security Act, as amended
(with respect to unvested benefits); the Consolidated Omnibus Budget
Reconciliation Act; the Sarbanes Oxley Act of 2002, as amended; the Worker
Adjustment and Retraining Notification Act, as amended; the Uniform Service
Employment and Reemployment Rights Act, as amended; the Texas Labor Code
(specifically including the Texas Payday Act, the Texas Anti-Retaliation Act,
Chapter 21 of the Texas Labor Code and the Texas Whistleblower Act) and
amendments to those laws; all State and Local statutes that may be legally
waived that employees could bring employment claims under, including any State
or Local anti-discrimination statute, wage and hour statute, leave statute,
equal pay statute and whistleblower statute; any federal or state constitutions;
any and all claims pursuant to federal, state or local statute or ordinance; any
and all claims pursuant to contract, quasi contract, common law or tort; and
claims that are known or unknown, suspected or unsuspected, concealed or hidden,
or whether developed or undeveloped, up through the date of Employee’s execution
of this Agreement.
Employee does not release any claim which cannot be released by private
agreement, such as unemployment compensation claims, workers’ compensation
claims, claims of entitlement to vested benefits under any 401(k) plan or other
ERISA-covered benefit plan provided by NSM, and claims after the Effective Date
of this Agreement. Nothing in this Agreement shall be construed to prohibit
Employee from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission, National
Labor Relations Board, Occupational Health and Safety Administration, Securities
and Exchange Commission, the Department of Justice or a comparable state or
local enforcement agency. Notwithstanding the preceding sentence, Employee
agrees to waive any right to recover monetary damages in connection with any
charges filed by Employee or by anyone else on Employee’s behalf. To the fullest
extent permitted by law, Employee further waives Employee’s right to participate
in any collective or class action under the Fair Labor Standards Act or similar
or state or local law, and Employee agrees to opt-out of any such collective or
class action against NSM, to which Employee may be or become a party or class
member. The preceding waivers do not include and employee has not waived
Employee’s right to file an application for or to accept a whistleblower award
from the SEC pursuant to Section 21F of the Exchange Act.
3.    No Admission. Execution of this Agreement and compliance with this
Agreement shall not be considered as an admission by NSM of any liability
whatsoever, or as an admission by NSM of:




Page 2 of 5
Waiver and Release Agreement


Employee Initials _______



--------------------------------------------------------------------------------

    


any violation of the rights of Employee or of any other person; a violation of
any order, law, statute or duty; a breach of any contract; or an act of
discrimination whatsoever against Employee or any other person. NSM specifically
disclaims any liability to or discrimination against Employee or any other
person; or any alleged violation of any rights of Employee or any person, any
order, law, statute, duty; or a breach of any contract on the part of NSM and/or
Releasees.
4.    Confidentiality. Employee agrees to maintain the terms of this Agreement
(including the existence of this Agreement) as confidential and agrees not to
reveal its contents and/or terms to anyone except Employee’s spouse, and to his
or her lawyer and/or financial consultant, but only to the extent such
disclosure is necessary to render professional services in connection therewith.
Both Parties further agree to cooperate to preserve the confidentiality as
agreed to herein by means including but not limited to entry of a protective
order preserving the confidentiality and restricting disclosure. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall prevent
Employee from cooperating with any governmental investigation, making a truthful
statement or complaint to law enforcement or a government agency, testifying
under oath to law enforcement or a government agency, or from complying with a
properly-served and lawfully-issued subpoena or similar order issued by a
governmental agency or court of competent jurisdiction.
5.    Time to Consider and Right to Revoke. Employee acknowledges that Employee
has been
informed, pursuant to the federal Older Workers Benefit Protection Act of 1990,
that:
a)
Employee has the right to consult with an attorney before signing this
Agreement;

b)
Employee does not waive rights or claims under the federal Age Discrimination in
Employment Act that may arise after the date this waiver is executed;

c)
Employee has been given twenty-one (21) days within which to consider this
agreement. Employee knowingly and voluntarily waives the remainder of the 21 day
consideration period, if any, following the date Employee signed this Agreement
below. Employee agrees that Employee has not been asked by NSM to shorten
Employee’s time-period for consideration of whether to sign this Agreement.
Employee agrees that NSM has not threatened to withdraw or alter the benefits
due Employee prior to the expiration of the 21 day period nor has NSM provided
different terms to Employee because Employee has decided to sign this Agreement
prior to the expiration of the 21 day consideration period. Employee understands
that having waived some portion of the 21 day consideration period, NSM may
expedite the processing of benefits provided to Employee in exchange for signing
this Agreement;





Page 3 of 5
Waiver and Release Agreement


Employee Initials _______



--------------------------------------------------------------------------------

    


d)
Employee may, for a period of seven (7) days following the execution of this
Agreement, revoke this Agreement and that said Agreement will not be considered
effective until the revocation period has passed; and

e)
This Agreement is written in a manner in which Employee fully understands and
Employee enters into this Agreement knowingly and voluntarily.

Revocation must be made by delivering a written notice of revocation to: Human
Resources, Nationstar Mortgage LLC, 8950 Cypress Waters Blvd., Coppell TX 75019.
For this revocation to be effective, written notice must be postmarked or it
must be received electronically or by fax to the Company’s fax number at _______
no later than 5:00 p.m. Central Standard Time on the seventh day after Employee
signs this Agreement.
Employee understands that nothing in this Agreement is intended to interfere
with or deter Employee’s right to challenge the waiver of an ADEA claim or state
law age discrimination claim or the filing of an ADEA charge or ADEA complaint
or state law age discrimination complaint or charge with the Equal Employment
Opportunity Commission or any state discrimination agency or commission or to
participate in any investigation or proceeding conducted by those agencies.
Further, Employee understands that nothing in this Agreement would require
Employee to tender back the money received under this Agreement if Employee
seeks to challenge the validity of the ADEA or state law age discrimination
waiver, nor does Employee agree to ratify any ADEA or state law age
discrimination waiver that fails to comply with the Older Workers' Benefit
Protection Act by retaining the money received under the Agreement. Further,
nothing in this Agreement is intended to require the payment of damages,
attorneys’ fees or costs to NSM should Employee challenge the waiver of an ADEA
or state law age discrimination claim or file an ADEA or state law age
discrimination suit except as authorized by federal or state law. However,
Employee does waive any right to recover monetary damages with respect to any
charge, complaint, or lawsuit against NSM filed by Employee or anyone else on
Employee’s behalf that concerns the ADEA, state law age discrimination laws, the
Older Workers’ Benefit Protection Act or any other law, rule or regulation
concerning the rights of older workers.
7.    Employee Benefits. Employee understands and acknowledges that any vested
benefits under any of NSM’s employee benefit plans shall be governed by the
terms of the applicable plan documents and award agreements.
8.    Miscellaneous.
a)
Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties with respect to the matters set forth herein; supersedes any
other agreements between the parties hereto concerning the subject matter
hereof, oral or written, and may





Page 4 of 5
Waiver and Release Agreement


Employee Initials _______



--------------------------------------------------------------------------------

    


not be amended, supplemented, changed, or modified in any manner, orally, or
otherwise, except by an instrument in writing, executed by all parties hereto.
b)
Successors Bound. This Agreement is binding on the parties hereto, and their
respective heirs, representatives, successors and assigns.

c)
Governing Law. NSM and Employee agree that any questions arising under this
Agreement, whether of validity, interpretation, performance or otherwise, will
be governed by and construed in accordance with the laws of the state of Texas
applicable to agreements made and to be performed in Texas without regard to
choice of law rules.

d)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

d)
Severability. Both parties agree and understand that if any provision of this
Agreement is declared to be unenforceable by a court of competent jurisdiction,
the remaining terms and conditions shall not be affected and shall remain in
full force and effect.

e)
No Waiver. NSM may elect not to pursue any remedy available to it under this
Agreement or by law, provided, that such election shall not operate as a waiver
of any such remedy or of any other remedy, nor shall it constitute a waiver of
any of Employee’s other obligations under this Agreement.

A copy of this Agreement was hand delivered or electronically delivered to
Employee on or about ____________.
Notwithstanding any other provision in this Agreement, if Employee does not sign
and deliver this Agreement to NSM on or before 21 days following Employee’s
Termination Date or on or before 21 days of Employee’s receipt of the Agreement,
whichever date occurs later, then this Agreement will be null and void and
Employee will not be entitled to the Release Consideration described above.
EMPLOYEE UNDERSTANDS AND AGREES THAT EMPLOYEE MAY BE WAIVING SIGNIFICANT LEGAL
RIGHTS BY SIGNING THIS RELEASE, AND REPRESENTS THAT EMPLOYEE ENTERED INTO THIS
RELEASE VOLUNTARILY, AFTER HAVING THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF
EMPLOYEE’S OWN CHOOSING, WITH A FULL UNDERSTANDING OF AND IN AGREEMENT WITH ALL
OF ITS TERMS.


Date:                 Signature:                                 




Page 5 of 5
Waiver and Release Agreement


Employee Initials _______



--------------------------------------------------------------------------------

    


Printed Name:                             
Date:                 For Nationstar Mortgage LLC:                     
By:                                     








Page 6 of 5
Waiver and Release Agreement


Employee Initials _______



--------------------------------------------------------------------------------






Exhibit B To Retention Bonus Agreement - Amar Patel
Method of Determination of Potential Cash Bonus
 
Transaction Value <=$1.6B
Transaction Value
$1.6B to $1.9B
Transaction Value
$1.9B to $2.2B
Transaction Value
>$2.2B
Percentage of the Actual Transaction Value Used to Calculate Actual Total
Potential Cash Bonus Pool
0.00%
0.40%
0.50%
0.60%
Amar Patel Percentage of Total Potential Cash Bonus Pool
14%
14%
14%
14%
Example Transaction Value - Example Potential Cash Bonus
If
Transaction Value =
$1.6B
Potential Cash Bonus =
$0
If
Transaction Value =
$1.8B
Potential Cash
Bonus =
$1,008,000
If
Transaction Value =
$2.1B
Potential Cash Bonus =
$1,470,000
If Transaction Value =
$2.4B
Potential Cash Bonus =
$2,016,000






